DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application with claims 17-20 withdrawn. Claims 1-16 are examined herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments and amendments filed 05/18/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the specification overcome the some, but not all, of the objections to the Abstract, and have also created new issues as discussed further below. Applicant has also not overcome the objection to the Title. 

Applicant’s amendments overcome some, but not all, of the Drawing objections, the remaining issues repeated herein. 

Applicant’s amendments to the claims overcome some, but not all, of the 35 U.S.C. 112(b) rejections, and have also created new issues as discussed further below. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Objections to the Drawings
Figure 1 is objected to. Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. For example, note paragraph [0019] of the published application. See MPEP § 608.02(g). 

The drawings are also objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s). Claim 1 recites “a cooling space configured to separate the energy absorbing space and the energy transfer space from the energy release space”. The specification indicates reference numerals for the cooling space (200), energy absorbing space (210), energy transfer space (220), and energy release space (110). However, as evidenced by Figure 2, the area of the indicated cooling space (200) does not separate the absorbing and transfer spaces from the release space. Rather, Figure 2 shows that the cooling space (200) is located adjacent the top portion of the energy transfer space (220).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:
Claim 1, lines 3-4: “therein the reactor vessel” should recite “therein, the reactor vessel” (comma added)
Claim 1, third to last limitation: “the passive colling system” should recite “the passive cooling system”
Claim 15, line 3: “a fluid backflow-prevention pipe” should recite “the fluid backflow-prevention pipe”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “the energy transfer space configured to absorb and cool heat transferred from the reactor vessel, and discharge the absorbed heat to an outside of the passive cooling system through an outer wall thereof.” It is unclear from the claim what structure the phrase “thereof” is referring to. For example, it is unclear if the “thereof” is referring to an outer wall of the energy transfer space or an outer wall of the passive cooling system. 

Claim 1 further recites “a cooling space configured to separate the energy absorbing space and the energy transfer space from the energy release space.” It is unclear how a “space”, which generally refers to a notional area, can separate two spaces.

Claim 1 further recites “an inner side of an upper outer wall.” It is unclear how an outer (i.e., outside) wall can have an inner side. The claim language is confusing. 
Claim 1 is further indefinite because the structural relationship between the saturated vapor pressure cooling chamber and the reference atmospheric pressure chamber is unclear. The claim recites the reference atmospheric pressure chamber is “on one side” of the saturated vapor pressure cooling chamber. The claim also recites the reference atmospheric pressure chamber is “in an inner region” of the saturated vapor pressure cooling chamber. It is unclear how a structure can be both on a side of and inside of another structure. 

Claim 1 refers to a “first cooling flow path” without mentioning a “second” cooling flow path. As a result is appears the claim is missing subject matter, and is thus incomplete.

Claim 2 recites “a heat exchanger.” It is unclear if this heat exchanger is the same as the heat exchanger recited in parent claim 1, or if the heat exchanger refers to a different heat exchanger. Additionally, it is unclear if the first heat exchanger or the second heat exchanger refers to the “a heat exchanger” recited in line 1. It appears there is at least one heat exchanger. 

Claim 2 is further indefinite because it is unclear if the “upper end” of the coolant spray pipe is the same as the “spray-side end” of the coolant spray pipe as recited in parent claim 1. Especially since both the “upper end” and the “spray-side end” appear to perform the same function of spraying cooling water. 

Claim 4 recites “a reference atmospheric pressure separation wall, which … is configured to communicate with a bottom or a lower side of the saturated vapor pressure cooling chamber with the reference atmospheric pressure chamber at a bottom or lower side thereof.” This phrase is unclear. For example, it is unclear if the claim is intending to recite that the wall communicates with both the saturated vapor pressure and the reference atmospheric pressure chamber, or that the wall is configured to allow the saturated vapor pressure cooling chamber to communicate with the reference atmospheric pressure chamber, or there is another interpretation. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0042816 (“Yi”).

Regarding claim 1, Yi discloses (see Figs. 3, 6) a passive cooling system for a nuclear reactor (100), the passive cooling system comprising:
an energy release space (120) having a reactor vessel (112), the reactor vessel configured to accommodate a reactor core (111);
an energy absorbing space (130) configured to accommodate cooling water, the energy absorbing space being separated from the energy release space and to which a pressure in the energy release space is transferred ([0079]);
an energy transfer space (140) above the energy absorbing space, the energy transfer space configured to absorb and cool heat transferred from the reactor vessel, and discharge the absorbed heat to an outside of the passive cooling system through an outer wall thereof ([0080]);
a cooling space (defined by the walls forming 130, 140) configured to separate the energy absorbing space and the energy transfer space from the energy release space;
a first cooling path (the circulating path from the energy release space 120 to the cooling space; generally 122) configured to transfer the heat in the reactor vessel to the energy transfer space therethrough ([0090]);
a pressure balance pipe (125) configured to transfer the pressure in the energy release space to the energy absorbing space therethrough ([0018]); and
a coolant spray pipe (134) configured to transfer the cooling water accommodated in the energy absorbing space pressurized by the pressure balance pipe to the energy transfer space ([0082]),
wherein the energy transfer space includes,
a saturated vapor pressure cooling chamber (to the left of 141) connected to an inner side of an upper outer wall of the cooling space and configured to accommodate the cooling water therein, the saturated vapor pressure cooling chamber in which a heat exchanger (121) of the first cooling flow path and a spray-side end of the coolant spray pipe are located; and 
a reference atmospheric pressure chamber (to the right of 141) on one side of the saturated vapor pressure cooling chamber and configured to communicate with the saturated vapor cooling chamber, the reference atmospheric pressure chamber configured to be filled with air so as to achieve a pressure balance with a cooling water in the saturated vapor pressure cooling chamber, and 
the passive cooling system is configured to change a water level of the reference atmospheric pressure chamber according to a pressure in the saturated vapor pressure cooling chamber (see Figs. 4B-C, 6-7),
the saturated vapor pressure cooling chamber covers at least a portion of an outer side of the reference atmospheric chamber (the side by reference numeral 141), and
the reference atmospheric pressure chamber is in an inner region of the saturated vapor pressure cooling chamber so as not to contact to the upper outer wall of the cooling space (the reference atmospheric pressure chamber does not contact the upper-most outer wall of the cooling space). 

Regarding claim 2, Yi discloses (see Fig. 6) wherein 
the first cooling path includes a heat exchanger (121), the heat exchanger including,
a first heat exchanger (113) configured to absorb the heat in the reactor vessel ([0070]); and
a second heat exchanger (121) in the saturated vapor pressure cooling chamber and configured to discharge the heat absorbed by the first heat exchanger ([0012]), and
the passive cooling system is configured to spray the cooling water in the energy absorbing space onto the second heat exchanger, through an upper end of the coolant spray pipe ([0082]).

Regarding claim 3, Yi discloses (see Fig. 6), wherein the first cooling flow path further includes a steam discharge valve (127a) configured to selectively discharge water vapor in the first cooling flow path into the energy release space in order to increase the pressure in the energy release space ([0036]).

Regarding claim 4, Yi discloses (see Fig. 6) wherein the energy transfer space includes a reference atmospheric pressure wall (141), which separates the saturated vapor pressure cooling chamber from the reference atmospheric pressure chamber, and is configured to communicate with a bottom or a lower side of the saturated vapor pressure cooling chamber and with the reference atmospheric pressure chamber at a bottom or a lower side thereof (the wall is in contact with a bottom or lower side of both the saturated vapor pressure cooling chamber and the reference atmospheric pressure chamber).

Regarding claim 5, Yi discloses (see Fig. 6) the system further comprising:
a second cooling flow path (the circulating path from the energy absorbing space 130, through the energy transfer space 140, via 134, to the outside, via 132, 133, and 150) in the energy transfer space and configured to discharge the heat in the energy transfer path to an outside of the cooling space ([0083]),
wherein the passive cooling system is configured to vaporize the cooling water sprayed from the coolant spray pipe toward the second heat exchanger while absorbing the heat of the second heat exchanger, and transfer the heat by a two-phase heat transfer mechanism in which the vaporized cooling water is cooled and condensed in the second cooling flow path ([0013], [0080], [0082]).

Regarding claim 6, Yi discloses (see Fig. 6), wherein the second cooling flow path includes a third heat exchanger (131) in the saturated vapor pressure cooling chamber and configured to absorb the heat in the saturated vapor pressure cooling chamber heated by the first cooling flow path ([0082]).

Regarding claim 7, Yi discloses (see Fig. 6), wherein the second cooling flow path further includes a fourth heat exchanger (151) in the energy absorbing space and configured to absorb the heat in the energy absorbing space ([0022]). 

Regarding claim 8, Yi discloses (see Fig. 6) wherein in the second cooling flow path, the fourth heat exchanger is at a lower level than the third heat exchanger. 

Regarding claim 9, Yi discloses (see Fig. 6) the system further comprising:
a coolant injection pipe (135) configured to introduce the cooling water in the reference atmospheric pressure chamber into the energy release space ([0077], [0085]); and
an injection pipe opening or closing valve (135a) configured to open the coolant injection pipe ([0085]).

Regarding claim 10, Yi discloses (see Fig. 6), wherein the cooling space is located adjacent to sea water or river water ([0093], [0111]).

Claim Rejections - 35 USC § 103
Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claim 1 above, further in view of KR Publication No. 2017-0000601 (“Kim”) (citations refer to previously provided machine translation).

Regarding claim 11, Yi does not appear to disclose the recited outer wall cooling module. 

Kim discloses (see Fig. 3) a passive cooling system for a nuclear reactor (Title) comprising an energy release space (201) within which is a reactor vessel (202), the system further comprising a cooling module (230) configured to cause water or air to cool an upper outer wall of the energy release space under a pressure of water vapor in the energy release space ([0040]). Kim discloses the cooling module suppresses a pressure increase in the energy release space in the event of an accident ([0040]-[0041]). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include the cooling module of Kim in the system of Yi for the benefits thereof. Thus, modification of Yi’s system to further release pressure in the energy release space, as suggested by Kim, would have been obvious to a POSA. 

Claims 12-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kim as applied to claim 11 above, further in view of US Patent No. 5,215,708 (“Fennern”).

Regarding claim 12, Kim further discloses (see Fig. 3), wherein the outer wall cooling module (with which Yi was modified to include) includes a cooling fan (232) and further discloses the outer wall cooling module generates power under the pressure of the water vapor in the energy release space ([0040]). However, Kim does not disclose the remaining features of the cooling module recited in claim 12.

Fennern discloses (see Figs. 1, 6) a passive cooling system for a nuclear reactor (10) comprising a cooling module (generally Fig. 6) comprising a pressure inlet pipe (72) into which water vapor is introduced, a turbine (86) configured to generate power under the pressure of the water vapor discharge from the pressure inlet pipe, a cooling fan (84) above the reactor and configured to rotate to cause the water or the air to flow upward by a rotational force of the turbine (11:9-33). Fennern discloses the cooling module allows for passive operation without the need for an external power supply (11:9-33). 
It would have been obvious to a POSA to further modify the cooling module of Yi in view of Fennern’s teachings for the benefits thereof. Thus, further modification of Yi’s system to directly utilize the pressure from the energy release space to passively release the pressure of the energy release space in the event of a power loss, as suggested by Fennern, would have been obvious to a POSA. Such a modification would yield the predictable results of discharging cooled steam from the energy release space.

Fennern further discloses (see Fig. 3) a pressure release valve (58) configured to selectively open a flow through a pipe (50) (8:40-43). Fennern discloses the valve allows for selectively blocking and blocking flow through the pipe and can be used to block flow during normal conditions, and unblock flow during accidents (8:9-23, 8:40-49).

It would have been obvious to a POSA to further modify Yi’s system to include Fennern’s valve on the pressure inlet pipe. Thus, further modification of Yi’s system to include a pressure release valve to selectively block and unblock the flow through the pressure inlet pipe, as suggested by Fennern, to enhance flow control, would have been obvious to a POSA. 

Regarding claim 13, Yi discloses (see Fig. 6) that the system comprises a cooling fin (113) on the outer wall of the cooling space. 

Claims 14 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claim 1 above, further in view of US Publication No. 2015/0131769 (“Larrion”).

Regarding claim 14, Yi does not appear to disclose the recited cooling water supply pipe.

Larrion discloses (see Figs. 2-3) a cooling system for a nuclear reactor (Abstract) comprising a main cooling chamber (80, 81) for storing coolant ([0080]), a secondary cooling chamber (82), a coolant supply pipe (13) configured to guide the coolant in the main cooling chamber to a lower side of a reactor vessel (2) of an energy release space (6). Larrion also discloses a molten alloy body (3) [0085] on an end side of the coolant supply pipe, which is configured to shield the coolant supply pipe and open the coolant supply pipe, when the reactor vessel is overheated, by being melted by the heat transferred from the reactor vessel ([0082]). Larrion discloses that the coolant supply pipe allows for directly and automatically cooling the reactor vessel in an accident ([0082], [0085]). 

It would have been obvious to a POSA to include the enhanced safety provided by the coolant supply pipe and molten alloy body of Larrion in the system of Yi for the benefits thereof. Thus, modification of Yi’s system to provide automatic and direct cooling to different parts of the reactor, including the reactor vessel, as suggested by Larrion, would have been obvious to a POSA. 
Regarding claim 16, Larrion further discloses (see Fig. 3) that the system comprises a weighted body (33) on an outer end portion of the molten alloy body. The weighted body has a specific weight to separate the molten alloy body from the cooling water supply pipe ([0085]. Larrion’s weighted body has a physical structure and therefore has a weight. 

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Larrion as applied to claim 14 above, further in view of US Publication No. 2014/0334591 (“KimUS”).

Regarding claim 15, the modified Yi does not appear to disclose a fluid backflow-prevention pipe. 

Preventing unwanted backflow of a fluid is well known in the art. KimUS discloses (see Fig. 1) a cooling water supply pipe (120, 130) including a fluid backflow-prevention pipe (130) having an inverted U shape curved upward from a point spaced apart from an end of the cooling water supply pipe ([0061]. KimUS’s prevention pipe is curved upward from a point spaced apart from an end of the cooling pipe). KimUS discloses the fluid backflow-prevention pipe prevents coolant from flowing in the reverse direction during normal operation ([0061]). 

It would have been obvious to a POSA to further modify Yi’s system to include a fluid backflow-prevention pipe, as disclosed by KimUS, for the safety benefits thereof. Thus, further modification of Yi’s system to prevent unwanted coolant flow during normal reactor operations, as suggested by KimUS, would have been obvious to a POSA.

	The fluid backflow-prevention pipe in the modified Yi system would have a U shape curved upward from a point spaced apart from an end of the cooling water supply pipe (KimUS, Fig. 4), with the molten alloy body being provided at an end of the cooling water supply pipe (Larrion, Figs. 2-3).

Objection to the Abstract
The Abstract is objected to because it includes one unclear long rambling sentence. It is unclear where one feature ends and another feature begins. It is suggested that the long rambling sentences be broken into several shorter clear sentences. Additionally, the phrase “heat to and outside” in line 7 should recite “heat to an outside”.

The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b). 

Objection to the Title
The Title is objected to because a method is not being claimed. The Title is further objected to because it includes the unclear phrase “infinite cooling”. The following Title is suggested: “Passive Cooling Structure for a Nuclear Reactor”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Prosecution on the merits is closed. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings. 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646